By the Court.
There was evidence tending to show that the defendant sold the property to Fontaine with intent to defraud. The fact that he sold this property before it had become his, was also in evidence. The defendant could not ask that this fact should be separated from all the other facts, and that the court should rule that this alone afforded no inference of a fraudulent intent. It is not for the court to divide the evidence into parts, and to rule upon the questions whether each taken separately would be sufficient to warrant a verdict against a defendant. But even if it were, the fact that the defendant sold a piece of property not belonging to him had a distinct bearing upon the intent of the defendant, and might afford a legitimate inference that it was fraudulent.

Exceptions overruled.